Citation Nr: 0404518	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for caisson disease 
("the bends").  

4.  Entitlement to service connection for a cardiovascular 
disability, claimed as ischemia.  

5.  Entitlement to service connection for dementia and 
Alzheimer's disease.  

6.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty for approximately 29 years, 
to include from October 1948 to October 1952, and from 
December 1962 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's service connection claims for bilateral 
hearing loss, tinnitus, caisson disease ("the bends"), a 
cardiovascular disability, claimed as ischemia, dementia and 
Alzheimer's disease, and a back strain.  He responded by 
filing an October 2001 Notice of Disagreement, and was sent a 
February 2003 Statement of the Case.  He then filed a March 
2003 VA Form 9, perfecting his appeals of these issues.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the veteran's 
part.  


REMAND

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, caisson disease ("the bends"), a 
cardiovascular disability, claimed as ischemia, dementia and 
Alzheimer's disease, and a back strain.  Unfortunately, the 
RO's repeated attempts to obtain his service medical records 
have been unsuccessful, as these records appear to have been 
lost.  In cases where the veteran's service medical records 
are, through no fault of his own, unavailable, a heightened 
duty exists to assist the veteran in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  The VA has a legal obligation to make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  

In the present case, medical records exist which have not yet 
been obtained by the RO.  According to the veteran's 
treatment records from the Dothan VA outpatient clinic, the 
veteran receives private medical care for his cardiovascular 
disability.  However, no private medical records have yet 
been obtained.  Additionally, the Board observes that while 
the veteran has submitted some treatment records from the 
Dothan VA outpatient clinic, it does not appear the RO has 
contacted this facility to determine if additional treatment 
records exist, other than those already submitted by the 
veteran.  Therefore, this claim must be remanded in order for 
the RO to obtain VA treatment records from the Dothan VA 
outpatient clinic, as well as any other VA facility at which 
the veteran has been treated.  The RO must also notify the 
veteran of the need to submit any and all pertinent private 
medical records in support of his claim, or for him to 
authorize the VA to obtain them on his behalf.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Next, the Board notes, in reviewing the record, that the 
veteran has not been afforded any VA medical examinations for 
his claimed disabilities.  The VA is required to schedule an 
examination when the record does not contain "sufficient 
medical evidence for the Secretary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d)(2)(C) (West 2002).  
Therefore, the issues of entitlement to service connection 
for bilateral hearing loss, tinnitus, caisson disease ("the 
bends"), a cardiovascular disability, claimed as ischemia, 
dementia and Alzheimer's disease, and a back strain are 
remanded to the RO for the scheduling of a general medical 
examination.  

In light of the above, this claim is remanded for the 
following additional development:  


1.  The RO should have another search 
conducted for the veteran's service 
medical records, personnel records, or 
any other records that would have been 
generated during the veteran's 30 years 
of service.  The evidence does not show 
that his records were among those 
destroyed in the fire at the NPRC, as 
he was discharged from active duty in 
1981.

1.  The RO should contact the veteran 
and his wife and request the names and 
other contact information of any 
medical care providers, either VA or 
private, who have treated him for his 
claimed disabilities subsequent to 
service.  For all VA medical records 
identified by the veteran and/or his 
wife, to include those from the Dothan 
outpatient clinic, the RO should obtain 
those records and associate them with 
the claims folder.  For any private 
medical records identified, the RO 
should request the veteran authorize 
the VA to obtain such records on his 
behalf.  In the alternative, the 
veteran may obtain and submit such 
records himself.  

2.  After any evidence obtained as a 
result of the above development has been 
associated with the claims folder, then 
the veteran should be scheduled for a VA 
general medical examination, performed by 
a physician, in order to determine the 
presence of the veteran's claimed 
disabilities.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include full range of motion 
studies, x-rays, laboratory tests, and 
any other tests considered necessary by 
the examiner.  After fully examining the 
veteran, the examiner should explicitly 
note the presence or absence of each of 
the following:  bilateral hearing loss, 
tinnitus, caisson disease ("the bends") 
(to include any residuals thereof), a 
cardiovascular disability, claimed as 
ischemia, dementia and Alzheimer's 
disease, and a back strain.

3.  The Board notes that it is the 
veteran's contention that all his claimed 
disabilities resulted from his being a 
diver while in the Navy.  To the extent 
possible, the examiner should comment on 
any relationship between a current 
disorder and experience as a Navy deep 
sea diver.  The veteran's discharge 
certificate shows that he retired from 
active duty effective February 1, 19981, 
and that he was a Master Diver for 6 
years and a Master Saturation Diver for 5 
years.

4.  The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

5.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for bilateral hearing loss, 
tinnitus, caisson disease ("the 
bends"), a cardiovascular disability, 
claimed as ischemia, dementia and 
Alzheimer's disease, and a back strain in 
light of the additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




